DETAILED ACTION

Response to Arguments
Applicant's arguments filed 6 January 2022 have been fully considered but they are not persuasive. 
Applicant submits that Momosaki does not disclose and has amended claim 1 (in addition to limitations previously found in claim 2) to recite:
“the rear side intake duct has a size so that a part from a distal end portion of the rear side intake duct to a portion right before the flange portion is inserted into the opening, the size formed to be inserted into the opening,
an internal surface of a front wall of the air box is coupled to the flange portion of the rear side intake duct inside the air box, and
the flange portion is secured with a fastening member from the inside of the air box”

However, as is rejected in detail below, Examiner considers the U-shaped cross-sectional space 66 between the flanges at the interface of 50 and 41 (with at least a portion of the “U” being inside air box 41) to meet the broad limitation of “a fastening member”. Examiner notes that groove 66 is also a part of the rear side intake duct (51) that is sized to fit into the opening (41a of 41) and that the flange portion (the flange of the pair of flanges surrounding groove 66 that is inside box 41 when assembled as shown in Fig 3, also see Fig 4 and Paragraph 0049) is mated to the internal surface of a front wall of the air box 41. As such, Momosaki still meets all limitations of the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momosaki (US Pub No 2005/0051375).
In regard to claim 1, Momosaki discloses an air intake structure of a saddle riding vehicle (Title), 
the air intake structure being disposed in the saddle riding vehicle (see Figs 2 and 2) in which a frame (2) including a left and right pair of main frames extending from a head tube (tube 12 of head member 3, see Paragraph 0038 and 0039, especially: “a body frame 1 has paired right and left main frame members 2, a head member 3 joined to the front ends of the main frame members 2” and “head pipe 12 is housed in the head member 3”) and an air box (41) between the left and right pair of main frames are disposed (see Figs 2 and 3),
the frame (2) being provided with a space that forms an intake passage (with at least elements 40 and 50) between the main frames and an outer periphery of the head tube (see especially the flow arrows wrapping around head tube 12 in Fig 3),
the intake passage (with at least elements 40 and 50) including a front side intake duct (40) that extends forward from the head tube (40 and opening 40a being upstream of 12, see Fig 3), and a rear side intake duct (50) that couples the air box (41) positioned behind the head tube to a rear side of the head tube (ducts 50 extending downstream in the air flow from generally behind 50 into air box 41),
wherein the rear side intake duct (50) is a separate body from the air box (41, see especially exploded view Fig 4), 
the air box has a front surface (the “upstream” face of box 41) on which an opening inserted through the rear side intake duct is provided (see especially Fig 3, ducts 50 comprising a flange which is inserted into the interior of air box 41), 
the rear side intake duct (50) is coupled to an inside of the air box through the opening (again, as noted above, a flange of the rear side intact duct 50 is inserted into air box 41),
 the rear side intake duct (50) has a rear end that has a flange portion larger than the opening (this can best be seen in Fig 3 at the interface of 50 and 41, but flange elements 66 are also noted in Fig 4),
(In other words, the interface of 50 and 41 consists of a feature comprising two flanges; one that fits inside box 41 and one that fits outside of box 41, with the wall of 41 fitting in a groove (66, see Paragraph 0049) between said flanges.)
the rear side intake duct has a size so that a part from a distal end portion of  the rear side intake duct (50 to a portion right before the flange portion is inserted into the opening, the size formed to be inserted into the opening (the wall of 41 fitting into groove 66 and being mated against the flanges surrounding groove 66), 
an internal surface of a front wall of the air box (the “upstream” face) is coupled to the flange portion of the rear side intake duct inside the air box (see assembled in Fig 3), and 
the flange portion is secured with a fastening member from the inside of the air box (“a fastening member” is broadly considered to be the U-shaped cross-sectional 
In regard to claim 3, Momosaki discloses the structure of claim 1, wherein the head tube (12) has (generally included with) a rear portion (with openings 2a, see Fig 4) in which a tubular attachment that forms the intake passage is disposed (see installation arrows in Fig 4 and assembled in Fig 3), and the distal end portion of the rear side intake duct (50) is coupled to the attachment (see assembled in Fig 3).
In regard to claim 4, Momosaki discloses the structure of claim 3, wherein the attachment has a radially expanding rear end portion (the portion containing openings 2a being generally wider than the portion of 3 wherein is contained head tube 12), the distal end portion (where is located grooves 65, see Fig 4) of the rear side intake duct (50) is inserted into the attachment (when assembled), an outer periphery of the distal end portion of the rear side intake duct has an attachment receiving portion (grooves 65) that receives the rear end portion of the attachment (grooves 65 receiving the periphery of openings 2a, see Figs 4 and 3).
In regard to claim 5, Momosaki discloses the structure of claim 1, wherein the frame (2) forms an approximately U shape in plan view (most easily seen in Fig 3) with the head tube (12 in portion 3) and the left and right pair of main frames (each of 2), and between a U-shaped bottom portion of the frame and a front portion of the air box (41), a space is formed in plan view (the “side” walls of 41 being generally spaced apart from each of the “arms” of the “U”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JACOB M AMICK/Primary Examiner, Art Unit 3747